Citation Nr: 1105227	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-03 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bronchial asthma, status 
post bronchoscopy and intratracheal biopsy, rated as 30 percent 
disabling prior to February 2, 2010, and 60 percent disabling 
from February 2, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from September 2001 to 
September 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  In February 2009, the Board remanded this case.  

In an April 2010 rating decision, the disability rating for 
bronchial asthma was increased to 60 percent effective February 
2, 2010.  As the 60-percent rating is less than the maximum 
available rating, the issue of an increased rating remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND


Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that the Veteran is afforded every possible 
consideration.

The Veteran's bronchial asthma has been rated by the RO under 38 
C.F.R. § 4.97, Diagnostic Code 6602, which is for bronchial 
asthma.  Under Diagnostic Code 6602, a 60 percent rating is 
warranted if there is an Forced Expiratory Volume in one second 
(FEV-1) or FEV- 1/Forced Vital Capacity (FVC) of 40-55 percent of 
predicted; or if there are at least monthly physicians visits for 
required care of exacerbations, or if intermittent (at least 3 
times per year) courses of systemic (oral or parenteral) 
corticosteroids are required.  FEV-1 less than 40-percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than one 
attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, is rated 100 
percent disabling.

The Board remanded this case for further VA respiratory 
examination of the Veteran.  The Veteran was examined in November 
2009.  At that time, the Veteran reported that he had been 
prescribed oral Prednisone at least 3-4 times per year by a 
private physician.  The examiner noted that there was evidence 
contained in the claims file of such prescriptions dated in 
October 2008, December 2008, February 2009, and March 2009.  

In an April 2010 rating decision, the disability rating for 
bronchial asthma was increased to 60 percent effective February 
2, 2010.  The RO granted the increased rating based on the report 
of the Veteran using prescribed oral steroids 3-4 times a year 
for 2 weeks (with refills).  The assigned effective date for that 
rating was February 2, 2010, which the RO indicated was the date 
of the VA examination.  

The Veteran indicates that the assigned rating should be the date 
of claim or before.  He also maintains that he has had episodes 
of respiratory failure.  

The matter of "an earlier effective date" is basically 
considered within the claim for an increased rating, with 
consideration of "staged ratings."  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In this case, the Board finds the basis 
for effective date assigned to be unclear since the RO indicated 
that it was the date of the VA examination, but it was not.  The 
VA examination was conducted November 5, 2009.  Also, it appears 
that the earlier dates of use of Prednisone were not considered 
in regard to the assigned effective date.  In that regard, the 
record contains evidence of use of Prednisone dating back to at 
least 2005.  

In light of the foregoing, the Board finds that the Veteran 
should be afforded the opportunity to provide evidence of 
episodes of respiratory failure and/or earlier Prednisone use.  
In addition, he should be afforded a VA examination to determine 
if his bronchial asthma is currently manifested by respiratory 
failure, and, if so, the onset thereof.  In addition, the Agency 
of Original Jurisdiction (AOJ) must consider the incorporated 
matter of the proper effective date for an increased rating.  

Finally, in a statement received at the AMC in June 2009, the 
Veteran advised the AMC to consider a recent Social Security 
determination which "confirmed the bronchial asthma, PTSD and 
Depression have become worse," and in a statement dated in 
February 2010, the Veteran again notified AMC that the service-
connected conditions of PTSD and asthma had resulted in a grant 
of SSA disability benefits.  However, there is no indication the 
AMC previously made an effort to obtain the SSA records.  When VA 
has actual notice of the existence of relevant SSA records, the 
duty to assist includes requesting those records from the SSA.  
See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) 
(finding that VA must seek to obtain relevant records under 
38 U.S.C.A. § 5103A when "there exists a reasonable possibility 
that the records could help the veteran substantiate his claim 
for benefits"); see also Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992) (finding that VA's duty to assist 
specifically includes requesting information from other Federal 
departments).  Therefore, the Board finds that an effort should 
be made to obtain the Veteran's records from SSA.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all records from the SSA related to 
the Veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications.

2.  The Veteran should be afforded the 
opportunity to provide evidence of episodes 
of respiratory failure and/or earlier 
Prednisone use from his private 
physician(s).  After securing the 
appropriate medical release, obtain and 
associate with the claims file copies of 
all clinical records, which are not already 
in the claims file, of the Veteran's 
treatment from the indicated private 
physician(s).  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected bronchial 
asthma.  Any indicated studies and tests 
including pulmonary function tests 
should be accomplished.  The examiner 
should review the claims folder prior to 
examination.  

The examiner should indicate if the Veteran 
has:

(a)	FEV-1 less than 40-percent predicted

(b)	FEV-1/FVC less than 40 percent

(c)	More than one attack per week with 
episodes of respiratory failure

(d)	The required daily use of systemic 
(oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications

If any of (a) through (d) is shown, the 
examiner should indicate the date of 
onset.  

Any opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  The AMC should review the medical opinion 
obtained above to ensure that the remand 
directives have been accomplished.  If all 
questions posed are not answered or sufficiently 
answered, AMC should return the case to the 
examiner for completion of the inquiry.  

5.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  The incorporated issue 
of the appropriate effective date for an 
increased rating for bronchial asthma 
should be addressed.  The AMC should 
discuss the dates of use of Prednisone or 
other medication with regard to the 
assigned effective date.  If the issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


